Title: To George Washington from Lachlan McIntosh, 29 December 1786
From: McIntosh, Lachlan
To: Washington, George



Sir
Savannah, in Georgia, December 29th 1786

Some time since, I had the honor to receive your letter of the 31st of October last, which I took the earliest opportunity to communicate to the Society of Cincinnati in this State. It is with great, and sincere regret, they received the information you were pleased to communicate, that you should be obliged to decline the acceptance of the Presidency of the Society at the ensuing triennial meeting. Your patronage has been the great, perhaps the only means of composing those jealousies, the Institution had excited in the minds of their fellow citizens; and they cannot for bear to express how much they wish you could reconcile it to your health, your inclination, and pursuits to continue to us the honor of presiding in our general meetings—Besides the lustre it would continue to reflect upon the whole Order of Cincinnati, from the Celebrity of your Character, there are other powerful reasons of policy, that ought to induce them to desire it, which they forbear to mention at present; but they are apprehensive, that should they be deprived of the assistance of your Council and advice, they will with difficulty, if at all, be able to obtain those Charters of incorporation, without which, the beneficent intentions of the founders of the institution can never be brought into effective operation.
From motives easy to be conceived, they feel themselves strongly attached to the institution, rendered illustrious by your patronage, and the principles on which it is founded; and they

feel a singular satisfaction from the idea, that the jealousies of their fellow-citizens have subsided: a circumstance to be Attributed to the wisdom of your Counsels.
They lament, ’tho they are compelled to acquiesce, in the justice of those reasons you have been pleased to assign, for declining to accept of the appointment of President-general in future. And they beg leave to return you their warmest acknowledgments for having already devoted so much of that time to the interests of the Society; which you had so many just and powerful motives to induce you to devote to your own repose. They cannot say more to you on this subject—should you decline, they must acknowledge the justice of those motives that induce it—Should you accept it, it will add one more to the numberless instances you have given, how much you wish to honor and improve, this pleasing memento of the toils, and mutual Affections of your late Army.
You are now, Sir, withdrawing from public affairs to spend the remainder of your days in retirement; and the Society of this State embrace this occasion of tendering you there sincerest thanks, for the singular, and repeated instances, of your Affection and zeal for the interest of the Army you commanded with so much glory and Success: And they beg leave to make the only return in their power, which is to pray, as they do most fervently; that you may live many, very many years, and enjoy as much felicity yourself as you have procured for thousands. I have the honor to be very respectfuly Sir Your most obedient & most Humble Servt

Lachn McIntoshPresident of the GeorgiaSociety of the Cincinnati

